PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Drako, Dean
Application No. 15/206,927
Filed: 11 Jul 2016
For: Anti-jackknifing apparatus for articulated vehicles

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a) filed February 7, 2021.

On June 28, 2018, the Office mailed a Notice Requiring Excess Claims Fees, indicating that the excess claim(s) filed on June 5, 2018, was not accompanied by the appropriate payment of the fees set forth in 37 CFR 1.16(h)-(j). The Notice Requiring Excess Claims Fees set a two-month extendable period from the June 28, 2018 mailing date of the notice to submit either: (1) the fee payment of $460 or (2) an amendment in compliance with 37 CFR 1.121 that cancels the excess claim(s), in order to avoid abandonment. No extensions of time were obtained. In the absence of a timely and properly reply, the application became abandoned on August 29, 2019. A Notice of Abandonment was mailed on January 8, 2019.

On February 7, 2021, applicant filed the present petition to revive the application, accompanied by a petition fee of $1050, a reply in the form of $460 for the excess claims fees, and an appropriate statement of unintentional delay. 

Applicant has meet the requirements for revival of the above-identified application pursuant to 37 CFR 1.137.  Accordingly, the petition under 37 CFR 1.137(a) to revive the application is GRANTED.

The Office notes applicant paid $100 towards the petition to revive fee on January 27, 2019, and thereafter, submitted the complete petition fee of $1050 on February 7, 2021. The $100 fee paid on January 27, 2019, is in excess of the amount due for the petition fee. Therefore, applicant may request a refund of the $100 in writing, accompanied by a copy of this decision. When requesting a refund in writing, the USPTO recommends using the Request for Refund form PTO-2326. Applicant may submit the refund in one of the following manners:

Submit in EFS-Web or Patent CenterMust be a registered EFS-Web or Patent Center user. Select “Request for Refund” from the document description menu. Refund requests must be filed as a follow-on submission. Select “Request for Refund” from the document description menu.
Submit by faxComplete the Request for Refund form and fax to 571-273-6500.
Submit by mailComplete the Request for Refund form and mail to:
Mail Stop 16Director of the U.S. Patent and Trademark OfficeP.O. Box 1450Alexandria, VA 22313-1450 

This matter is being referred to the Technology Center Art Unit 3668 for consideration of the reply.

Inquiries related to this decision may be directed to the undersigned at (571) 272-3211.  

/CHRISTINA T DONNELL/Attorney Advisor, OPET